                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BROWN COUNTY WATER UTILITY, INC.,                    )
                                                     )
                                  Plaintiff,         )
                                                     )
                         v.                          )    Case No. 1:17-cv-02134-TWP-TAB
                                                     )
TOWN OF NASHVILLE, INDIANA,                          )
NANCY CROCKER, JANE GORE,                            )
ALISHA GREDY, ANNA HOFSTETTER,                       )
and DAVE RUDD,                                       )
                                                     )
                                  Defendants.        )

                               ORDER ON MOTIONS IN LIMINE

       This matter is before the Court on Motions in Limine filed by Plaintiff Brown County Water

Utility, Inc. (“Brown County Water”) (Filing No. 92) and Defendants Town of Nashville, Indiana

(“Nashville”) and Jane Gore, Alisha Gredy, Nancy Crocker, Anna Hofstetter, and Dave Rudd, in

their official capacities as Nashville Town Council Members (collectively, the “Defendants”)

(Filing No. 89). Brown County Water initiated this litigation claiming federally-protected water

service rights under 7 U.S.C. § 1926(b) and a related claim for civil rights violations under 42

U.S.C. § 1983. The Defendants respond that Brown County Water is encroaching on their water

service rights. Following cross-motions for summary judgment, this case is now set for a jury trial

on Brown County Water’s claims. For the following reasons, Brown County Water’s Motion in

Limine is granted in part and denied in part, and the Defendants’ Motion in Limine also is

granted in part and denied in part.

                                   I.    LEGAL STANDARD

       “[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine.” Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The
court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.

Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

trial so questions of foundation, relevancy, and prejudice may be resolved in context . Id. at 1400–

01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401.

                                        II.   DISCUSSION

       Brown County Water and the Defendants each filed a Motion in Limine, asking the Court

to make pretrial determinations regarding the admissibility of particular evidence or argument.

The Court will address each Motion in turn.

A.     Brown County Water’s Motion in Limine

       1.      Brown County Water’s capacity to provide fire suppression services

       Brown County Water seeks to exclude any evidence or argument concerning its capacity

to provide fire suppression services to the Big Woods Property (“Big Woods”) or the costs thereof.

Brown County Water anticipates the Defendants will attempt to introduce this evidence in support

of its argument that Brown County Water did not make services available to Big Woods. Brown

County Water argues such evidence is not relevant for any purpose in this lawsuit because 7 U.S.C.

§ 1926 does not require a water district to provide fire suppression services to be entitled to

protection from municipal encroachment under § 1926(b).

       The claim to be presented at trial concerns whether Brown County Water has adequate

“pipes in the ground” to serve Big Woods, and a water utility’s capacity to provide fire suppression

services has no bearing on whether it “has sufficient ‘pipes in the ground’ to make service




                                                  2
available.” Rural Water Dist. No. 4, Douglas Cty., Kan. v. City of Eudora, Kan., 659 F.3d 969,

982 (10th Cir. 2011). Brown County Water asserts that its ability to provide fire suppression

services is simply “not a factor the court should analyze in determining whether [Brown County

Water] has made service available,” id., and thus, any evidence relating to fire suppression services

is irrelevant and should be excluded.

       Furthermore, Brown County Water asserts that it does not provide fire suppression services

to any of its customers, so fire suppression services and the costs thereof are irrelevant to whether

water services have been made available. Thus, the cost of obtaining fire suppression services

from a source other than Brown County Water is irrelevant to whether it made services available

and is entitled to protection under § 1926(b). Additionally, fire suppression evidence could

mislead or confuse the jury, leading the jury to mistakenly believe Big Woods would be left

without fire suppression services entirely if it rules in favor of Brown County Water and leading

the jury to decide the case on an improper basis, such as an emotional one.

       The Defendants respond that Brown County Water’s expert witness opined that Brown

County Water could provide water to customers for fire suppression needs up to 200 gpm, which

would be available for Big Woods to incorporate into its overall fire suppression system. The

Defendants’ expert witness countered that Brown County Water’s water system did not provide

necessary water flow to support Big Woods’ fire suppression system. The Defendants’ expert

opined that Big Woods would need to construct a new water line and alter its fire suppression

system, at the cost of hundreds of thousands of dollars, to connect to Brown County Water. The

Defendants assert that Brown County Water’s expert should not be permitted to testify that Brown

County Water can make water available to support a fire suppression system and then not permit

the Defendants’ expert to challenge that testimony. The Defendants assert, the deadline to limit




                                                 3
or exclude expert testimony has long since expired, and Brown County Water did not seek to limit

or exclude this expert testimony before the deadline, so it should not be permitted to circumvent

the deadline through its Motion in Limine.

        Finally, Defendants argue that fire suppression is relevant in this case because the

regulations implementing § 1926 explain fire protection should be provided when practicable:

“Fire protection. Water facilities should have sufficient capacity to provide reasonable fire

protection to the extent practicable.” 7 C.F.R. § 1780.57(d). Thus, it is “practicable” for fire

protection to be provided to Big Woods because Nashville actually provides it. The excessive cost

for Big Woods to alter its fire suppression system to receive service from Brown County Water is

relevant as a customer connection cost, see Rural Water Dist. No. 1 v. City of Wilson, Kan., 243

F.3d 1263, 1271 (10th Cir. 2001), especially because Big Woods already receives enough water

from Nashville for fire protection. Because Brown County Water seeks an equitable permanent

injunction, considerations of hardship and public interest are relevant, and fire suppression is in

the public interest.

        At this stage, the Court is unable to the conclude that this evidence clearly is not admissible

for any purpose. See Hawthorne, 831 F. Supp. at 1400. Brown County Water has not met the

“exacting standard” to exclude this evidence in limine, so evidentiary rulings concerning the

provision of fire suppression must be deferred until trial so questions of relevancy and prejudice

may be resolved in context. Therefore, this request is denied.

        2.      The definition of service area in 7 C.F.R. § 1780.3, including any reference to
                any variation of the phrase “area reasonably expected to be served”

        Brown County Water seeks to exclude any evidence or argument about the definition of

“service area” found at 7 C.F.R. § 1780.3 for the argument that Big Woods is in Nashville’s

“service area.” Section 1780.3 defines “service area” as “the area reasonably expected to be served



                                                  4
by the project.” 7 C.F.R. § 1780.3. Brown County Water argues that this definition is irrelevant

to the issue of whether it is entitled to protection under 7 U.S.C. § 1926 because Section 1780.3’s

definition is part of the regulations that implement “the policies and procedures for making and

processing direct loans and grants for water and waste projects.” 7 C.F.R. § 1780.1. The definition

does not relate to establishing a rural water utility’s rights under § 1926(b). See Green Valley

Special Util. Dist. v. City of Cibolo, 2016 U.S. Dist. LEXIS 95373, at *7 n.2 (W.D. Tex. July 20,

2016).

         Additionally, Brown County Water asserts that any reliance on the definition of “service

area” in § 1780.3 to argue that Big Woods is within Nashville’s service area is improper and

irrelevant because Brown County Water’s entitlement to protection from Nashville’s

encroachment under § 1926(b) depends on whether Brown County Water has made services

available to the property. Whether Nashville also could provide services to Big Woods is irrelevant

because the question is simply whether Brown County Water made services available to Big

Woods.

         In response, the Defendants argue Section 1926(b) prohibits a municipality from

“curtail[ing] or limit[ing]” “the area served” by a federally-indebted utility, and the Seventh Circuit

concluded that § 1926(b) prohibits “municipal encroachment on a rural water association’s service

area.” Jennings Water, Inc. v. City of N. Vernon, Ind., 895 F.2d 311, 314 (7th Cir. 1989). The

Defendants assert the regulation implementing § 1926(b) makes clear that it only protects a

federally-indebted utility’s “service area.” Brown County Water filed its Complaint to protect its

“service area” and sought a preliminary injunction to protect its “service area.” The “service area”

is relevant to this action. And the Defendants argue, the federal regulations define the term

“service area” as “the area reasonably expected to be served by the project.” 7 C.F.R. § 1780.3.




                                                  5
The Defendants assert that Big Woods is within the area reasonably expected to be served by

Nashville, and “[m]otions in limine are not meant to exclude evidence merely because it is

unfavorable to BCWU.” (Filing No. 101 at 11.)

       Concerning the definition’s relationship to the regulation concerning “making and

processing direct loans,” the Defendants argue that in 1977, the federal government loaned money

to Nashville to build the water main directly in front of what would become the Big Woods

property. Brown County Water also was federally indebted in 1977, so to the extent there was any

incursion into a service area, that would have occurred in 1977. And in June 2016, the federal

government committed to lending money to Nashville for an additional project to service the area

including the Big Woods property. Thus, the Defendants argue, the definition’s application to the

regulation concerning “making and processing direct loans” does not help Brown County Water’s

position. The Defendants assert that service area is critical in this case, which is why Brown County

Water alleged in its Complaint that the Big Woods property was within Brown County Water’s

service area. “The federal regulations implementing § 1926 define service area. 7 C.F.R. § 1780.3.

This definition is highly relevant to this proceeding. And the evidence will show that under that

definition, the Property is in Nashville’s service area. This evidence is not unfair or misleading; it

simply doesn’t favor BCWU.” (Filing No. 101 at 16.)

       As with Brown County Water’s first request, the Court cannot opine that this evidence

clearly is not admissible for any purpose. Therefore, evidence or argument about the definition of

“service area” found at 7 C.F.R. § 1780.3 will not be excluded before trial, and this request is

denied.




                                                  6
       3.         Customer preference

       Brown County Water anticipates that the Town will attempt to introduce evidence
       or argument relating to Big Woods’s alleged preference to have the Town serve as
       its water utility. Because Brown County Water’s entitlement to protection under 7
       U.S.C. § 1926(b) does not in any way depend on a customer’s preference for water
       service provider, evidence relating to customer preference is wholly irrelevant to
       whether Brown County Water has made services available to the property, and this
       Court should exclude it.

(Filing No. 93 at 11–12.)

       A customer’s preference for one utility provider over another has no bearing on whether a

utility provider has sufficient pipes in the ground to make service available, and under § 1926(b),

Big Woods’ preference for Nashville to provide water service is not “of consequence in

determining the action.” Fed. R. Evid. 401(b). Brown County Water asserts that the language of

§ 1926(b) does not provide for the exclusive service area of Brown County Water to be superseded

because a customer prefers another provider. Customer’s preference is irrelevant and should be

excluded. Furthermore, this evidence would be unfairly prejudicial as it could mislead and confuse

the jury and induce them to decide the case on the improper basis of simply honoring the desires

of a non-party.

       The Defendants respond that Brown County Water has presented as a central theme to its

case the long-term relationship between Nashville and Big Woods, and it has painted a picture that

the relationship is nefarious and they have colluded to usurp Brown County Water’s federally-

protected water rights. Brown County Water has designated emails and other documents on its

Exhibits List that relate to this relationship between Nashville and Big Woods as well as made

assertions about the relationship in its trial brief. Yet, Brown County Water seeks to prohibit the

Defendants from presenting evidence about that relationship, including Big Woods’ preference to

continue with Nashville as its water service provider. The Defendants argue, “BCWU cannot try




                                                7
to paint Nashville’s relationship with Big Woods in a nefarious light and then preclude Nashville

from offering its own evidence and testimony about that relationship. . . . BCWU cannot open the

door to Nashville’s relationship with Big Woods and then preclude Nashville from responding.”

(Filing No. 101 at 17, 18.)

       The Defendants additionally argue that Big Woods’ preference is relevant because the

federal regulations implementing § 1926 provide that federally funded “facilities will be installed

so as to serve any potential user within the service area who desires service and can be feasibly

and legally served.” 7 C.F.R. § 1780.11(a). And in this case, Big Woods desires service from the

federally-funded water main in Nashville’s service area.

       At this pretrial stage, the Court is unable to the conclude that this evidence clearly is not

admissible for any purpose. Brown County Water has not met its burden to exclude this evidence

in limine, so evidentiary rulings concerning Big Woods’ preference must be deferred until trial so

questions of relevancy and prejudice may be resolved in context. This request is denied.

       4.      Indiana Utility Regulatory Commission proceedings that Nashville has an
               exclusive right to serve Big Woods

       Next, Brown County Water requests the exclusion of evidence and argument that shows

Nashville has rights under Indiana state law to service the Big Woods property. Nashville filed an

Indiana Utility Regulatory Commission (“IURC”) proceeding in which it sought and obtained

approval of a town ordinance establishing the Big Woods property as part of Nashville’s service

area under state law. Brown County Water asserts, “While some of the factual information that

the IURC considered, including that submitted by the Town, may be relevant at trial, the IURC’s

conclusion is not.” (Filing No. 93 at 13.) Brown County Water argues that the Defendants may

attempt to use evidence from the IURC proceedings to establish that Nashville has the exclusive

right to serve Big Woods under state law, and this evidence may include “the testimony of Carl N.



                                                8
Seals (Dkt. 33-3) and an IURC order approving the Town’s water service area (Dkt. 58-5).” Id. at

14. “Because Brown County Water’s rights under § 1926(b) preempt any contrary rights of the

Town under state law, such evidence relating to those rights is irrelevant to Brown County Water’s

rights under § 1926(b) and should be excluded.” Id. “Section 1926(b) prohibits the Town from

doing exactly what it did here. See, e.g., Jennings Water, Inc. v. City of N. Vernon, Ind., 895 F.2d

311, 314 (7th Cir. 1989) (stating that § 1926(b) ‘explicitly prohibits municipal encroachment on a

rural water association’s service area by means of annexation’).” Id. at 15 n.3.

       The Defendants respond that Brown County Water’s attempt to exclude evidence on the

basis that Nashville annexed the Big Woods property so that Nashville could service the area is

improper because it is an inaccurate statement of Indiana law. Nashville did not need to annex the

property to be able to provide water service to it.

       Under Indiana law, Nashville may “furnish[] water to the public,” Ind. Code § 36-
       9-2-14, in an area “within four (4) miles outside its corporate boundaries,” Ind.
       Code § 36-9-2-18 (emphasis added). Nashville did not need to annex the property
       to serve Big Woods, and Nashville did not need to have the IURC establish an
       exclusive water service area, under state law, to serve Big Woods.

(Filing No. 101 at 24) (emphasis in original).

       Brown County Water’s request concerning the IURC proceedings is granted in part and

denied in part. To the extent that either party attempts to present evidence or argument that

Nashville needed to annex the Big Woods property or needed to establish an exclusive water

territory in order to serve Big Woods, that evidence and argument is excluded because it is an

inaccurate statement of the law. The parties may, however, present evidence of the fact that

Nashville annexed the Big Woods property. During trial, if Brown County Water believes it is

necessary to present argument concerning federal preemption, it may choose to do so. Concerning

the specific evidence addressed by Brown County Water, the Defendants did not list Carl N. Seals




                                                  9
on their Witness List, and the Defendants did not list the “testimony of Carl N. Seals (Dkt. 33-3)

and an IURC order approving the Town’s water service area (Dkt. 58-5)” on their Exhibits List.

Therefore, Mr. Seals may not testify at trial, and the exhibits at (Dkt. 33-3) and (Dkt. 58-5) may

not be presented at trial.

        5.      March 2019 rate case petition and petition to intervene pending before the
                Indiana Utility Regulatory Commission

        Next, Brown County Water seeks to exclude evidence and argument concerning its March

2019 verified petition to the IURC to increase rates and charges for water service to Nashville as

well as Nashville’s petition to intervene. Brown County Water asserts that any such evidence or

argument is irrelevant to the § 1926(b) analysis and would be unfairly prejudicial. The IURC

petition stems from Brown County Water’s current rates and charges for water utility service being

insufficient to pay its reasonable and necessary expenses of operation, debt service, and other

expenses. Nashville intervened to oppose the requested rate increase and also asked to decrease

its residential rates. Brown County Water asserts that the rate petition and Nashville’s petition to

intervene are irrelevant to the claims at trial. Brown County Water also argues that this evidence

would be unfairly prejudicial and would likely lead the jury to decide the case on an improper

basis, that is, based on an increase in utility costs. This evidence would be a waste of time, confuse

or mislead the jury, and necessitate a “mini-trial” about reasonable rates within the trial.

        The Defendants respond,

        In summary judgment briefing, BCWU argued that it can “provide water service to
        Big Woods at rates lower than the Town’s.” (Dkt. 64 p.9.) But in the Motion In
        Limine BCWU argues that its “current rates and charges for water utility service
        [are] insufficient to pay its reasonable and necessary expenses.” (Dkt. 93 p.17.)
        That is, BCWU represented to this Court that it had lower rates, but it now argues
        that those rates were too low and it seeks to raise them, including for commercial
        users (such as Big Woods, if Big Woods directly took water from BCWU). Once
        again, BCWU cannot tell a partial story, while precluding Nashville from




                                                 10
       responding that BCWU is seeking to raise its rates. Touloumis, 771 F.2d at 241.
       BCWU’s rates and the adequacy of its service are central issues in this case.

(Filing No. 101 at 25.)

       The Court agrees with Brown County Water that any minimal relevance regarding the

parties’ IURC petition and petition to intervene is outweighed by the potential to mislead and

confuse the jury and the potential to cause the jury to decide the case on an improper basis.

Additionally, such evidence has a high likelihood of creating a “mini-trial” within the trial and

needlessly delaying the trial. Therefore, the Court grants Brown County Water’s request to

exclude evidence of the 2019 IURC rate petition and petition to intervene.

       6.      Interruption of relationship and/or provision of water to Big Woods

       Brown County Water next argues,

               Evidence about the possible interruption of water service to the Property
       during Brown County Water’s installation of pipes and the existing business
       relationship between the Town and Big Woods is wholly irrelevant to the question
       whether Brown County Water has adequate “pipes in the ground” to serve the
       Property, this Court should exclude such evidence.

              While the Town might argue this possible interruption in service while
       Brown County Water installs its pipeline shows that Brown County water could not
       “service that area within a reasonable time,” Santa La Hill, 2008 WL 140808 at *5,
       the evidence is overwhelming that any delay or interruption is solely the fault of
       the Town and Big Woods. Big Woods and the Town have known from the
       beginning that the Town providing water to Big Woods violated Brown County
       Water’s riparian rights under § 1926(b).

(Filing No. 93 at 20.) Brown County Water asserts, “The Town mentions concerns that Big Woods

has regarding interruption of service harming their business. (Dkt. 58 at 16.) The evidence at trial

will be that Brown County Water will ensure that any installation is handled to minimize any such

impact on service to the Property.” Id. at 20 n.4. Brown County Water argues this evidence has

the potential to unfairly prejudice or mislead the jury.

       The Defendants respond,



                                                 11
       BCWU seems to conflate service interruptions due to BCWU’s inadequate service
       with an interruption in service if Big Woods was ordered to disconnect from
       Nashville. (Dkt. 93 pp.20-21.) Nashville intends to introduce evidence through its
       expert that BCWU’s service is inadequate for Big Woods’ particular use because it
       could leave BCWU without service for days or weeks, which was a central opinion
       in Nashville’s expert’s report, and this evidence is highly relevant to whether
       BCWU has made service available to Big Woods under § 1926(b).

(Filing No. 101 at 8.)

       As Brown County Water argued and acknowledged, “[t]he evidence at trial will be that

Brown County Water will ensure that any installation is handled to minimize any such impact on

service to the Property.” (Filing No. 93 at 20 n.4.) Both parties should be permitted to present

evidence regarding water service or the lack thereof. The evidence concerning an interruption in

the relationship between Nashville and Big Woods is a distinct issue, but as explained above in

the section concerning customer preferences, at this pretrial stage, the Court is unable to the

conclude that this evidence clearly is not admissible for any purpose. Brown County Water has

not met its burden to exclude this evidence in limine, so these evidentiary rulings must be deferred

until trial so questions of relevancy and prejudice may be resolved in context. This request is

denied.

       7.      Nashville’s current and historical federal indebtedness

       Brown County Water seeks to exclude evidence and argument concerning Nashville’s

current and historical federal indebtedness because any such evidence is irrelevant under §

1926(b), and any probative value is substantially outweighed by the danger of confusing the issues,

misleading the jury, and needlessly extending the trial. Brown County Water argues that the

Defendants’ evidence—the existence of a 1977 USDA loan used to build the six-inch water main

pipe now serving Big Woods and the existence of Nashville’s 2016 USDA loan application for an

automated water-meter reading system and the related USDA letter of conditions committing to




                                                12
lend Nashville $1.22 million—is irrelevant to this case. The question concerns currently indebted

water associations that are being encroached upon. Nashville’s past and future debts are not

relevant to the issues for trial.

        In response, the Defendants explain that Nashville’s federal indebtedness is relevant to the

issues about service area, customer preference, and fire suppression. They additionally argue that

Nashville’s federal debt relates to curtailment or limitation of Brown County Water’s service area.

The Defendants argue that Nashville obtained a federal loan in 1977 to install the six-inch water

main directly in front of the property that is now the Big Woods property. At that time, Brown

County Water also was federally indebted and was serving a residential customer north of the

property. Even though Brown County Water was federally indebted, the federal government still

gave a loan to Nashville to install the six-inch water main at the property. These facts “make it

less probable” that Nashville curtailed or limited Brown County Water’s service area, and thus,

this evidence is relevant and admissible.

        The request to exclude this evidence is denied because Brown County Water has not met

the “exacting standard” to show that the evidence clearly is not admissible for any purpose. These

evidentiary rulings must be deferred until trial so questions of relevancy and prejudice may be

resolved in context.

        8.      Economic consequences of Nashville losing service to Big Woods

        Next, Brown County Water asserts evidence and argument regarding any economic impact

on Big Woods and Nashville if Brown County Water becomes the servicer would be unfairly

prejudicial because these economic consequences are self-inflicted. Big Woods knew Nashville

was violating Brown County Water’s rights when Nashville began servicing the Big Woods

property. That Big Woods would incur hundreds of thousands of dollars to switch its water service




                                                13
provider and that Nashville’s current federal loan might be jeopardized if Brown County Water

takes over water service are problems of their own making, and this evidence could unfairly induce

the jury to decide the case on an improper basis.

       For the reasons explained above in the sections concerning fire suppression, customer

preferences, interruption of services, and Nashville’s federal indebtedness, at this pretrial stage,

the Court is unable to the conclude that this evidence clearly is not admissible for any purpose.

Questions of relevancy and prejudice about this evidence need to be resolved in context during

trial. Therefore, this request is denied.

       9.      Settlement discussions

       Finally, Brown County Water seeks to exclude any evidence or argument concerning

settlement discussions pursuant to Federal Rule of Evidence 408. The Defendants respond that

“Nashville does not intend to introduce evidence from settlement discussions, and Nashville agrees

that neither party should be permitted to introduce evidence from settlement discussions.” (Filing

No. 101 at 25 n.2.) The Court grants the request to exclude evidence and argument about any

settlement discussions as such exclusion is proper under Rule 408.

B.     Defendants’ Motion in Limine

       The Defendants ask the Court to exclude any argument that,

       Nashville needed to annex Big Woods’ Property or needed to establish an exclusive
       water territory to serve Big Woods. While informing the jury of the fact that
       Nashville voluntarily annexed this area is accurate and appropriate, any statement
       that “but for” this annexation Nashville could not serve Big Woods is a
       misstatement of Indiana law.

(Filing No. 89 at 4.)

       Brown County Water responds that it “does not object to exclusion of testimony or

argument that the Town was ‘required’ to annex Big Woods’s Property under Indiana law to serve




                                                14
it water.” (Filing No. 105 at 1.) Brown County Water also “agrees with Defendants’ statement

that informing the jury of the fact that Nashville voluntarily annexed the area is accurate and

appropriate under the § 1926(b) analysis.” Id.

       Because the parties agree on this issue, and their position is in accord with Indiana law

regarding annexation, the Court grants the Defendants’ request to exclude any argument that

Nashville needed to annex the Big Woods property or needed to establish an exclusive water

territory in order to serve Big Woods. However, the parties may present evidence of the fact that

Nashville voluntarily annexed the Big Woods property.

       Next, the Defendants explain that “on October 15, 2018, Nashville timely filed an

Objection to Undisclosed Expert Opinion. (Dkt. 67.) That motion is fully briefed. (Dkt. 69, 75.)

Nashville respectfully requests that this Court grant Nashville’s Objection to Undisclosed Expert

Opinion, and prohibit BCWU’s expert from testifying regarding an undisclosed opinion.” (Filing

No. 89 at 4.) Brown County Water objects to this request “for the same three reasons set forth in

Plaintiff’s Response to Objection to Expert Opinion. (Dkt. 69).” (Filing No. 105 at 2.)

       The Court previously resolved this issue in its Entry on Cross-Motions for Summary

Judgment, concluding that “Young’s rebuttal declaration is not an untimely, undisclosed new

expert opinion. Rather, it is a permissible rebuttal opinion that responds to the Defendants’ expert

opinion . . . . Therefore, the Court determines that exclusion of Young’s rebuttal declaration is not

warranted.” (Filing No. 113 at 9.) Because the Court already has ruled on this issue, the

Defendants’ request regarding “undisclosed expert opinion” is denied as moot.

                                      III. CONCLUSION

       For the reasons stated below, the Court GRANTS in part and DENIES in part the

parties’ Motions in Limine (Filing No. 89; Filing No. 92).




                                                 15
       An order in limine is not a final, appealable order. If the parties believe that evidence

excluded by this Order becomes relevant or otherwise admissible during the course of the trial,

counsel may approach the bench and request a hearing outside the presence of the jury. Likewise,

if the parties believe that specific evidence is inadmissible during the course of the trial, counsel

may raise specific objections to that evidence.

       SO ORDERED.

Date: 10/7/2019




DISTRIBUTION:                                          Peter Campbell King
                                                       CLINE KING & KING PC
Bradley M. Dick                                        pck@lawdogs.org
BOSE MCKINNEY & EVANS, LLP
bdick@boselaw.com                                      Harmony A. Mappes
                                                       FAEGRE BAKER DANIELS LLP
Jonathan W. Hughes                                     harmony.mappes@faegrebd.com
BOSE MCKINNEY & EVANS, LLP
jhughes@boselaw.com                                    Jason Rauch
                                                       FAEGRE BAKER DANIELS LLP
J. Christopher Janak                                   jason.rauch@faegrebd.com
BOSE MCKINNEY & EVANS, LLP
jjanak@boselaw.com                                     Paul D. Vink
                                                       BOSE MCKINNEY & EVANS, LLP
                                                       pvink@boselaw.com




                                                  16
